Walker, J.
We have repeatedly of late held that on the death of a connubial partner, the interest of the deceased goes to the heir (in community property); but where the property is a homestead, it remains subject to the homestead right of the surviving partner. But where that is abandoned, the heir is entitled to partition. The case of Wright v. Hays, 34 Texas, 260, was a case where a title bond had been given before the death of the wife, and a right vested in the vendee under the *575bond, and it did not appear that the forty acres of land called for in the bond were community property.
We do not think any of the cases referred to are in conflict with the rule which this court has laid down; and the case of Sossaman v. Powell, 21 Texas, 664, supports the opinion we have announced. The judgment of the District Court is reversed, and the cause remanded.
Beversed and remanded.